LawRence, Judge:
Submission of this appeal for reappraisement was made on written stipulation of counsel for the respective parties to the effect that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, plus, when not included in such price, the cost of all containers of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is $12 per 100 Cuban pounds, net, packed. It was further stipulated by counsel for both parties that there was no higher foreign value for the merchandise herein at the time of exportation.
Upon the agreed facts, I find the export value of the involved merchandise to which this appeal relates, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for determining the value of said merchandise, and that such value is $12 per 100 Cuban pounds, net, packed.
Judgment will be entered accordingly.